Citation Nr: 1128070	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  04-13 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Whether an overpayment of Department of Veterans Affairs educational benefits in the calculated amount of $29,698.80 was validly created.


REPRESENTATION

Appellant represented by:	Donald C. Hill, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1990 to November 1996, and he had 13 years, 11 months, and 20 days of active service prior to August 1, 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 decision letter by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2010, the Board remanded this matter for the RO to comply with the Veteran's May 2009 request for a hearing before the Board to be held at the RO in Manila, the Republic of the Philippines.  Jurisdiction of this case was subsequently transferred to the Manila RO, where the Veteran was scheduled for a hearing in June 2011.  The Veteran was notified of the hearing by an April 2011 letter.  The Veteran did not appear for his scheduled hearing, and his request for a hearing before the Board is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to achieve a Bachelor in Agricultural Technology (BAT).

2.  For the period of November 13, 2000 to June 6, 2003, the Veteran received educational assistance benefits administered in the amount of $29,698.80 based on his enrollment at RMTU.

3.  An investigation conducted by the Manila RO determined that a fraudulent scheme was perpetuated by sixty Veterans enrolled at RMTU, including the Veteran that is the subject of this decision.

4.  The investigation concluded that Veteran students were listed as enrolled at RMTU as full-time students solely to collect VA benefits, but that they did not regularly attend classes in pursuit of an educational program. 

5.  An investigation conducted by the VA Office of Inspector General (OIG) in San Francisco also determined that a fraudulent scheme was perpetuated by all sixty Veterans enrolled at RMTU, and that the fraud resulted in these students collecting VA educational assistance benefits even though they were not really attending classes.

6.  From November 2000 to June 2003, the Veteran was paid for courses that he did not attend.

7.  The charged indebtedness in the amount of $29,698.80 was validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $29,698.80, is valid.  38 U.S.C.A. §§ 3002, 3011 (West 2002 & Supp. 2010); 38 C.F.R. §§ 21.7020, 21.7070, 21.7144, 21.7153 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In a waiver claim, the payee must be notified of his right to dispute the debt and request a waiver of the debt with a description of the procedures for submitting the application.  The Veteran was sent proper notice of the overpayment debt in August 2003.  In addition, the Veteran is represented by an attorney who is knowledgeable with respect to the controlling law and regulations.  According, the notice provisions with regard to this appeal have been met.

The Board previously remanded this appeal in September 2005 and May 2010.  The Board's September 2005 remand directed the RO to obtain information regarding the discrepancies cited in a February 2004 VA OIG memorandum.  The current record reflects that the VA education compliance surveys and deposition reports conducted in 2003 have been associated with the claims file.  Additionally, a December 2008 supplemental statement of the case reflects that an in-depth review was conducted by the RO of all evidence contained in the Veteran's claims file.  

The Board's May 2010 remand directed the RO to comply with the Veteran's May 2009 request for a hearing before the Board to be held at the Manila RO.  The RO subsequently scheduled the Veteran for a videoconference hearing to be held in June 2011.  Although he was notified of this hearing by letter dated in April 2011, the Veteran and his representative did not appear for his scheduled hearing, and his request for a hearing before the Board is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

Thus, there was substantial compliance with the Board's September 2005 and May 2010 remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268 (1998).

Request for a Consolidated Appeal

As will be discussed in greater detail below, the RO's finding that the Veteran owed a debt of $29,698.80 is the result of investigations of enrollment of sixty Veterans at RMTU conducted by the Manila RO, and subsequently the VA OIG in San Francisco, California.  As a result of these investigations, both the Manila RO and the OIG in San Francisco determined that these sixty Veterans were not regularly attending classes, but were, instead, receiving course credit in return for buying supplies and other "gifts" for the school and for individual instructors.  

The RO in Muskogee, Oklahoma, which has jurisdiction over claims involving educational assistance, subsequently advised each of the sixty Veterans that overpayments had been created as a result of these findings, including the overpayment of $29,698.80 that is the subject of this decision.

The Veteran is represented by a private attorney, Donald C. Hill.  The record reflects that Mr. Hill is also representing a number of other Veterans who were found to have overpayments as a result of this investigation, and Mr. Hill has contacted the Board to request that all of these claims be consolidated in a manner similar to class action lawsuits.  However, the Board has no authority to consolidate appeals in this manner, and, in fact, each individual case must be considered by Veterans Law Judges in the order in which the case was placed on the docket.  38 U.S.C.A. § 7107 (West 2002).  Mr. Hill has been advised of this fact in letters from the Principal Deputy Vice Chairman of the Board, and the Board reiterates this statutory requirement herein.  Accordingly, this decision addresses only the appeal of the Veteran listed on the title page, and the appeals of other Veterans represented by Mr. Hill will be the subject of separate decisions.

Privacy Issues

The Board also notes that the Veteran's representative, Mr. Hill, has made single submissions of evidence and argument on behalf of all thirty veterans that he represents.  These submissions included protected information specific to individual veterans, such as VA claims numbers and social security numbers.  Mr. Hill was asked by the Principal Deputy Vice Chairman of the Board in several letters to stop making such submissions, as they placed the Board at risk of violating the Privacy Act and VA regulations prohibiting disclosure of personal information to persons other than a claimant and his representative.  5 U.S.C.A. § 552a (West 2002).

The Board takes seriously the requirements of the Privacy Act and the responsibility of VA to protect the personal information of all veterans and their dependents.  Id.  In the instant case, the Board and RO personnel have redacted personal information for those veterans other than the Veteran including in Mr. Hill's submissions.

Although Mr. Hill has obtained all investigation records from the RO, he has continued to express frustration in that the names of individuals interviewed at RMTU remain redacted in the documents he received.  As explained in an April 2005 letter from the Muskogee RO, the names of the individuals were withheld under exemptions, which bars disclosure of their names and addresses.  5 U.S.C.A. § 552(b)(3) (West 2002); 38 U.S.C.A § 5701(a), (f) (2010).  The RO also indicated that the names and job titles of witnesses involved in the investigation were withheld under exemptions, and that VA does not generally disclose the names of witnesses involved in an investigation.  See 5 U.S.C.A § 552(b)(7); 38 C.F.R. § 1.554 (2010).  The RO advised Mr. Hill that if he disagreed with its decision to provide only redacted copies of these documents, he was free to appeal the matter to the VA Office of the General Counsel.  He was provided appropriate contact information for that office.

The Board believes that, for the purposes of this appeal, the Veteran is not prejudiced by VA's decision to provide only redacted copies, as he and Mr. Hill are well aware that the individuals interviewed during the course of the investigation included staff members, faculty, and students of RMTU.  There was nothing to prevent Mr. Hill from obtaining lay statements from as many individuals at RMTU as he saw fit, on his own initiative, and to submit those statements in support of the Veteran's claim.

Facts and Analysis

In a VA Form 22-1990, which was signed in October 2000, the Veteran requested educational assistance benefits.  In support of his application, the Veteran submitted an Enrollment Certification from the San Marcelino campus of the Western Luzon Agricultural College, which would later become known as RMTU.  This form indicated that the Veteran had enrolled in a BAT program and that his first semester would begin in November 2000.  Thereafter, Enrollment Certifications were received for subsequent spring, summer, and fall semesters dated through June 6, 2003; each Enrollment Certification was signed by an official of RMTU.  

The record reflects that the Veteran received basic educational assistance benefits under the provisions of Chapter 30 for each of the semesters that he reported being enrolled at RMTU between November 13, 2000 to June 6, 2003, and the RO calculated the total amount of assistance benefits administered during this period as $29,698.80.

During the first semester of the 2002-03 school year, on October 23, 2002, the RO in Manila conducted a routine on-site Education Compliance Survey at RMTU.  The audit examined school records associated with ten percent of the Veteran student population.  Of the six records examined, there were discrepancies found in all records.  The primary contact at RMTU for this survey was the Registrar Clerk.  She made available the records of the randomly selected students, which consisted of individual envelopes for each student containing personal interview forms, immigration papers, Certificates of Honorable Discharge, and records from previous or secondary schools.  No other documents such as school curriculum, enrollment forms, or adding/dropping of subject forms were found inside.  

In the October 2002 Education Compliance Survey Report, it was determined that RMTU had failed to maintain accurate or complete records of enrollment for VA beneficiaries-students, and that significant discrepancies were found in the records that were reviewed.  For example, some students had no addresses listed other than P.O. Box addresses, and others had addresses at locations of such distance that it raised questions as to regular attendance at any of the campuses of RMTU.  

In February 2003, the RO in Manila conducted an extensive Education Compliance Survey at RMTU in which the records of all veteran-beneficiary students were reviewed.  The survey began at the San Marcelino Campus by interviewing the Chancellor of RMTU, who reported that the Veterans had established their own school club on campus called the U.S. Veteran Students Organization.  He indicated that they were allowed to have their own "Vet-Park" inside the campus where they often meet, and that they had donated several garbage bins located throughout the campus.

On the first day of the survey, two Veteran students came to the Registrar's Office after apparently being informed of the survey by the Chancellor.  One of the students indicated that he was president of their student organization, and that they had a number of questions about the survey.  Due to time constraints, they were asked to write their questions down so that they could be answered later.  During the conversation, both students reported that their organization had donated the new steel filing cabinet in the Registrar's office to help the clerk in safekeeping records.

The compliance survey continued at the Registrar's office of the Porac Botolan Campus of RMTU, where additional student records were reviewed.  In reviewing these records, significant discrepancies were found, such as the following: the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' spouses or classmates filled out the forms on their behalf); and indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment.  Discrepancies were reportedly found in all sixty Veteran students' records.  

As a result of the above findings, the Manila RO conducted a field investigation which involved eleven Manila employees, including eight field investigators, the head of the Field Section, and two Educational Compliance Survey Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, they interviewed thirty-nine individuals, including RMTU administration officials, professors, Veteran students, and non-veteran students.

Depositions from various professors and administration officials confirmed that the Veteran students donated supplies to the school and to their instructors, and also paid for various class projects.  The Chancellor of the San Marcelino Campus indicated that the Veteran students had donated money to their school, and that fifty percent of this had been distributed to teachers as "incentive" awards.  Various instructors and non-veteran students also indicated that the Veteran students were not required to actually attend classes, and some non-veteran students complained of this fact, indicating that they would be penalized for not attending, while the Veteran students were still given passing grades in return for their donations.

Some students and faculty indicated that the Veteran students often came to class lectures only once or twice a week, and others indicated that many of the Veterans never attended classes.  For example, one non-veteran student reported that he had never seen any of the Veteran students actually attending class over a two-year period, and another non-veteran student admitted to having been "coached" to tell the VA investigators that the Veteran students had attended classes when, in fact, they had not.  One non-veteran student indicated that he had seen Veteran students attending classes for only one month in the 2002-2003 semesters, and at no time since.  

In these depositions, some instructors revealed that they did not personally verify the presence of the Veteran students in their classes, but, instead, relied on Attendance Sheets regularly submitted by a representative of the Veteran students.  Such was the case at both the San Marcelino and Porac Botolan Campuses.  Some of the instructors indicated that they did not know whether the Veteran students actually attended, and some admitted that they were aware of the fact that the Veteran students did not attend many classes.  Instructors also gave various reasons for the different treatment accorded Veteran students over non-veteran students, such as language barriers, "humanitarian reasons," or the Veteran students already having advanced knowledge.  Some faculty members acknowledged that the Veteran students were only expected to act as financiers by providing monetary assistance to complete projects while the non-veteran students were expected to do the labor.  Several faculty members and non-veteran students reported that the non-veteran students were stringently held to the requirement of reporting to class five days a week, but that the Veteran students were not.  Some faculty members also admitted that he had been given cash incentives by the administration, which they were told came from donations by the Veteran students.

At the San Marcelino Campus, a meeting was held with the Veteran students in which they were invited to make statements under oath.  Several students became hostile, one accused VA of a "witch hunt," and another explained that they would only submit a joint written statement, and not offer testimony under oath.  In the joint written statement, which was signed by seventeen Veteran students, they explained that the minimum attendance requirement was one hour of classroom instruction a week and/or three hours of laboratory time.  They also admitted that class leaders take the attendance by signature of each Veteran at the Vet-Park and delivered the attendance sheet to professors, at which time they were given the class assignments. 

A Summary of Investigative Findings revealed the conclusions of the Manila RO investigation team.  It was determined that teachers at RMTU did not require the Veteran students to regularly attend classes, but, instead, relied on class leaders to submit Attendance Sheets that contained the names of the Veteran students enrolled in the particular class.  Teachers apparently relied solely on these Attendance Sheets to assess the students' attendance, and, in fact, did not really know whether their Veteran students were even present on campus.  All they knew and saw as to the Veteran students' attendance was when they observed the Veteran students gathering at Vet-Park, or the kiosk/canteen, in the case of the Porac Botolan Campus.  The Veteran students gave material and financial "help" to the school, and, in return, were accorded favorable treatment in violation of the Approval Agreement that the school had made with VA.  The scheme was found to have been happening for decades with one teacher disclosing that VA-beneficiary students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the Veteran students had not been attending classes, which was contrary to the insistent claims of the Veteran students that they had.  

Following this investigation, in June 2003, a recommendation was sent to the Muskogee RO to create overpayments for each of the sixty Veterans who were the subject of the investigation.  In August 2003, the Veteran that is the subject of this decision received a letter from the Muskogee RO advising him that he had been certified and paid educational assistance benefits for attending RMTU from November 13, 2000 to June 6, 2003, but that their findings indicated that he did not attend classes during that period.  His payments were stopped, which resulted in an overpayment in the amount of $29,698.80.  He was advised of his right to request a waiver of this overpayment.  The Veteran submitted a notice of disagreement in September 2003 in which he disputed the validity of the indebtedness.  

Thereafter, an agent of the Criminal Investigation Division of the VA OIG in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the Veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on fourteen years of experience as a Special Agent with the OIG, some of which has been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations, and has also worked extensively in the Philippines on VA-related investigations.  

Based on his review, the agent concluded that fraud was committed by the sixty Veterans who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved Veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that the Veteran students were listed as enrolled at RMTU, as full-time students, solely to collect VA benefits.  They never really attended classes, and would meet once a week at a location on campus to circulate attendance sheets for various classes they were enrolled in.  They would sign these sheets, and a representative would take them to the relevant instructors.  The students were given mid-term and final exams, but these exams were given to a representative, and taken to the Vet-Park, where they would be answered collectively based on the "honor system."  All of the Veterans would subsequently receive passing grades, and the school benefits from this system because the Veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the materials costs associated with class projects.

The agent explained that the evidence of all sixty Veterans' guilt included the following: the testimony of thirteen professors/instructors, plus the Dean of Agricultural Technology, who indicated that the Veterans never attended classes; the testimony of seven non-veteran students and one Veteran student that was not involved in the scheme, who all indicated that the Veterans did not attend classes; and the testimony of non-veteran students, who indicated that the Veterans began attending classes regularly after the onset of the investigation by the Manila RO.  The agent also pointed to the joint statement signed by seventeen of the Veteran students in which they asserted that they met the minimum requirement of one hour of classroom instruction per week and/or three hours of laboratory time for each subject.  The agent found that this statement was clearly contrary to the testimony provided by instructors and fellow students, but is indicative of their knowledge that classroom attendance was required.

The agent also noted that a similar scheme was in place at Laney College in Oakland, California, and that scheme resulted in a loss of $6 million for VA.  The agent indicated that it was his belief that the scheme at Laney College was exported from the school in the Philippines, as there were many similarities beyond just the mechanics of the scheme, similar terminology, and the fact that the RMTU scheme had reportedly been going on since the 1980s.  Furthermore, several RMTU instructors noted that, when the naval center was still active, they had many more veterans enrolled.  The agent noted that the students at Laney College had been sued in Federal Court under the Civil False Claims Act, and most of them paid double damages plus fines.

The Veteran is challenging the validity of the overpayment in the amount of $29,698.80.  In his September 2003 notice of disagreement, he claimed that he was "an active student during this period and earned 97 credit hours towards my degree."  He further alleged that the investigation of RMTU was "a short and simple witch-hunt on behalf of the VA."  On his March 2004 substantive appeal, he claimed that he did attend all required classes, and that the problem was with the college administrators failing to properly document their attendance and other records.  

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education.  38 U.S.C.A. § 3002(3); 38 C.F.R. § 21.7020(b)(23).  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution.  38 C.F.R. § 21.7020(b)(23).

The Veteran had been previously determined to be eligible for Chapter 30 education benefits.  38 U.S.C.A. § 3011.  Therefore, he was entitled to a monthly benefit for the period of time he was enrolled in, and satisfactorily pursing an approved program of education.  38 U.S.C.A. § 3014 (West 2002); 38 C.F.R. § 21.7070.  The term attendance means the presence of a Veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education.  38 C.F.R. § 20.7042(b)(2) (2010).

In order to receive educational assistance for pursuit of program of education, an individual must maintain satisfactory attendance.  38 C.F.R. § 21.7153(c).  VA will discontinue educational assistance if the individual does not maintain satisfactory attendance.  Id.  Attendance is unsatisfactory if the individual does not attend according to the regularly prescribed standards of the educational institution in which he is enrolled.  Id.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran.  38 C.F.R. § 21.7144(b) (2010).  

In this case, investigations conducted by the Manila RO and the VA OIG in San Francisco revealed that sixty Veterans attending RMTU, including the Veteran that is the subject of this decision, were part of a scheme whereby they received passing grades in return for providing monetary donations and other gifts to the school, even though they did not regularly attend classes.  As determined by the OIG, this scheme was intended to allow the Veterans to continue to receive VA educational assistance benefits based on their enrollment at RMTU.

As previously discussed, the evidence of this scheme includes the testimony of professors and instructors, who indicated that the Veterans never attended classes and were receiving passing grades in return for their donations, and the testimony of non-veteran students, who also indicated that the Veterans did not attend classes, but still received course credit in return for their donations.  

Although the Veteran has asserted that he actively attended classes at RMTU, the Board finds that these assertions lack credibility in light of the testimony provided by the faculty members, other Veteran students, and non-veteran students at that school, and the findings of both the Manila RO and OIG.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Also relevant to its determination is the fact that at no time during this appeal has any evidence been submitted which corroborates the Veteran's assertions that he attended class, including class lecture notes, a completed assignment/module, and/or examination report.

It is clear from the findings of the Manila RO and the OIG that the practice of the Veteran students not having to attend classes was widely known and had been routine practice for many years at that university.  

A May 2002 deposition of the Chancellor of RMTU revealed that Veteran students were segregated from the regular students attending RMTU.  The Chancellor also reported that instead of attending regular classes, the Veteran students were given take home assignments.  Thus, according to the Chancellor, Veteran students were not in the class where the approved course was being taught to the regular students.

A May 2003 deposition of the professor that taught Soil Management and Conservation, a class listed on the Veteran's Grade Certification list, indicated that he or she received an attendance list from the Veteran's group leader, and that the Veteran students would stay most of the time in the Veteran's Park and not in the classroom.  The professor denied ever having met with Veteran students as a group in a classroom or anywhere on the campus for the purpose of giving a lecture.  When asked about the course examinations, the professor indicated that the regular students were provided examinations in the classroom, while the Veteran students answered their examinations in Veteran's Park.

A May 2003 deposition of the Dean of Agricultural Technology of RMTU revealed the use of different learning approaches for Veteran students.  Veteran students were given lecture notes weekly, while regular students were lectured in the classroom.  The Dean indicated that Veteran students were only given long term examinations, while non-Veteran students received quizzes, graded recitations, and long term examinations.  The Dean also indicated that VA students had less class requirements based upon their monetary contributions.  When asked about if prior term and test papers could be provided, the Dean stated, "To non-VA students, I returned their examination papers and their term paper whereas to VA students, I never returned their test examinations.  I just disposed them.  They have no interest to see their examination result.  They are interested to the passing grades."

A May 2003 deposition of the professor that taught Animal Health and Sanitation, a class listed on the Veteran's Grade Certification list, revealed the he or she did not check class attendance for Veteran students, but that regular students were checked every class via roll call.  The professor indicated that he or she was given a class attendance list of the Veteran students from a Veteran student representative every class.  When asked how the Veteran students pass the academic requirements of the class, the Professor stated, "I require them to submit materials needed by regular students in their laboratory projects."  The Professor also indicated that Veteran students were given take home examinations.  

The Board acknowledges that none of the investigation documents or depositions contain any express notation that the Veteran did not attend classes.  However, the Board has been provided a copy of the Veteran's official RMTU transcript for his courses at RMTU, and based on the coursework taken, observes that a number of teachers associated with his degree program were deposed in May 2003 and admitted that Veteran students were not required to and did not attend classes.   

The RMTU instructors clearly described to investigators that the Veteran students did not attend class along with non-veteran students, but instead submitted Attendance Sheets.  Moreover, while non-veteran students were given in-class examinations, the Veteran students were provided with take-home examinations and assignments.  Additionally, they were required to provide lab materials in lieu of participating in lab assignments.  

A deposition of the professor that taught the Agricultural Mechanics I and II instructor, a class listed on the Veteran's Grade Certification list, explained that she had informed the Veteran students at the beginning of the semester that she wanted them to attend regular classes along with the non-veteran students and that it was the Veteran students who insisted that they be allowed to miss class.  Since it was her understanding that this was a special privilege afforded to these students, she allowed it.  

The above are but a few examples showing unsatisfactory attendance by the Veteran in his courses.  Relevant to this decision, however, these examples demonstrate that the Veteran was directly involved in the fraudulent scheme discovered during the RO and OIG investigations.  Multiple administrators and instructors at RMTU confirmed the scheme, including the special treatment afforded Veteran students.  

In evaluating the credibility of the compliance and investigation reports, as contrasted against the Veteran's own lay assertions of attendance, the Board has considered the numerous depositions from faculty members and non-veteran students indicating that the Veteran students did not attend classes, and the specific findings of fraud that were made by both the Manila RO and the OIG in San Francisco.  There seems to be no motivation for either faculty or non-veteran students to lie about such a scheme if it did not, in fact, exist.

The Veteran has pointed to various documentation from RMTU in support of his appeal, including Enrollment Certifications and a transcript of passing grades.  However, it was implicit in the scheme discovered by the Manila RO, and later confirmed by the OIG, that the Veteran students at RMTU received course credit in return for the donations and gifts that they provided the school.  Certainly, it is clear that RMTU routinely confirmed to the RO that these students were enrolled, attending classes, and receiving passing grades.  Documentation to that effect, such as transcripts or Enrollment Certifications, in no way contradicts the findings of the Manila RO or the OIG, and the Board finds it to be of limited probative value.

As noted in the February 2003 Compliance Survey Report, the Veteran's subjects in his Summary of Grades are different from the subjects he enrolled-in as shown in his Certificates of Registration.  Specifically, his Summary of Grades noted, in part, that he passed Feeds and Feeding in the summer 2002 term, but this class is not listed on his Certificate of Registration for the summer 2002 term.  According to his Certificate of Registration for the summer 2002 term, he was registered for Agricultural Business Finance.  Thus, in addition to the overwhelming evidence of a fraudulent scheme involving the sixty Veterans, the record also contains evidence that this specific Veteran received credit for at least one class for which he was not even registered.  

The Board also finds it significant that despite his having accumulated 97 credit hours towards his BAT, the Veteran choose to seek a degree in criminology in June 2003.  At least one RMTU professor indicated that very few Veteran students receiving VA assistance actually graduate from RMTU, and that most stop attending when their educational entitlement ends.  This professor also reported that, unlike non-veteran students, these Veteran students were not required to follow the curriculum created for the BAT and Diploma in Agricultural Technology (DAT) programs, but were able to take classes from outside the curriculum.  Such evidence indicates that none of the Veteran students, including the Veteran that is the subject of this decision, enrolled with the intention of completing the BAT and/or DAT program.

In consideration of the foregoing, the Board finds that the Veteran either knew or should have known that he was accepting education benefits for purposes other than what was intended as it is clear that the Veteran students were given preferential treatment at RMTU due to the financial benefits bestowed upon the institution.  The evidence further reflects that the Veteran was not required to participate in his classes as a regular student to receive passing grades in classes for which he was enrolled at RMTU for the periods relevant to the current appeal and that he, in fact, did not participate in such classes while enrolled.  Thus, the Board concludes that Veteran's debt in the amount of $29,698.80 was validly created.  

In summary, the Board concludes that the Veteran was paid for pursuing a program of education at RMTU but that he did not actually attend classes.  38 C.F.R. § 20.7042(b)(2).  Therefore, an overpayment of $29,698.80 was validly created as a result of the payment for courses at RMTU.  The Veteran is liable for the overpayment debt.  38 C.F.R. § 21.7144(b) (2010).


ORDER

An overpayment of VA educational assistance benefits in the amount of $29,698.80 as validly created and the appeal is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


